OPINION ON REHEARING
CONOVER, Judge.
In its petition for rehearing, the Laven-duskeys state we failed to address their contention the facts here warranted entry of summary judgment under the "open and obvious danger" rule set forth in Law v. Yukon Delta (1984), Ind.App., 458 N.E.2d 677. They are correct, we did not, and will now do so.
The "open and obvious danger" doctrine cannot be applied in this case. Our Supreme Court in Bridgewater v. Economy Engineering (1985), Ind., 486 N.E.2d 484, by adopting Judge Staton's dissent in Yukon Delta, has limited the applicability of that rule to products liability cases only. This is not a products liability case.
Petition for rehearing denied.
YOUNG, P.J., and MILLER, J., concur.